Citation Nr: 1241821	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  09-43 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

2.  Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD) and depression.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney-at-Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and a January 2009 rating decision of the RO in Albuquerque, New Mexico.  The Albuquerque, New Mexico RO currently has jurisdiction over the issues on appeal.    

The Veteran testified at a Board hearing at the RO before the undersigned in July 2012.  The hearing transcript has been associated with the record.  

Even though the RO described one of his claims as being entitlement to service connection for depression, the Board has re-characterized the issue on appeal to encompass all possible psychiatric diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In September 2012, the Veteran submitted additional evidence along with a waiver of RO consideration of such evidence.

The issues of entitlement to service connection for an acquired psychiatric disability, bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was present in or near the Korean demilitarized zone (DMZ) while on active duty during the period between April 1968 and July 1969; travelling with units to install communications lines as part of his duties as field wireman, where he was exposed to herbicides.

2.  The Veteran has been diagnosed with diabetes mellitus, type II, which is present to a compensable degree.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have been met. 
38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

As the Board is granting service connection diabetes mellitus, type II, the claim has been substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service Connection Claim

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

The VA Adjudication Procedures Manual notes that the Department of Defense (DoD) had confirmed that the herbicide, Agent Orange, was used from April 1968 through July 1969 along the Korean Demilitarized Zone (DMZ) to defoliate the fields of fire between the front line defensive positions and the south barrier fence; and has recognized certain units as having served in the DMZ during that period.  The treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  There was no indication that the herbicide was sprayed in the DMZ itself. 

Under the development instructions set out in the VA Adjudication Procedure Manual, if it is determined that a Veteran who served in Korea during that time period belonged to one of the units identified by DoD, then it was presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) would apply.  See VA Adjudication Procedure Manual, MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  

If the Veteran served in a different unit located in Korea during this time period, the Veteran's unit's location must be verified.  Id. 

During the course of the appeal, effective February 24, 2011, 38 C.F.R.  § 3.307(a)(6)(iv) was added, pertaining to service connection claims based upon exposure to herbicides while serving in Korea.  Under the new regulation, a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the DoD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).

The term "Veteran with covered service in Korea" means a person who served in the active military, naval, or air service in or near the Korean DMZ between September 1, 1967, and August 31, 1971, and who is determined by VA, in consultation with the DoD, to have been exposed to an herbicide agent during such service.  Exposure to an herbicide agent will be conceded if the Veteran served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the DoD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.814(c)(2).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, diabetes mellitus, type II, shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. 
§ 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has contended in several statements as well as in his testimony, that he had been exposed to herbicides while on active duty in Korea. Specifically, the Veteran indicated that, although his unit was stationed in Camp McIntyre, which was not located in the DMZ, as part of his duties as a field wireman, he laid communication wire between other camps located in the DMZ. 

The Veteran's form DD 214 and his personnel records reflect that he was a field wireman with the 1st Battalion, 17th Artillery, and was stationed in Korea from January 1968 to March 1969.  Nevertheless, the National Personnel Records Center (NPRC) provided in March 2008 that there was no evidence of exposure to herbicides in the Veteran's records.  

A response from U.S. Armed Services Center for Unit Records Research (CURR) in January 2011 indicated that the unit history of 1st Battalion, 17th Artillery was reviewed.  The history showed that the Battalion was stationed at Camp McIntyre, which was approximately seven miles from the DMZ.  The history did not document the use, storage, spraying or transportation of herbicides.  The history also did not document any specific duties performed by unit members along the DMZ.  While elements of the 1st Battalion have been recognized as serving along the DMZ during the period when herbicides were used, the 17th Artillery is not among those elements.

In support of his claim, the Veteran submitted statements from fellow service members who also served in Korea around the time the Veteran.  In an August 2008 statement P.S., who was the former Captain and Commanding Officer of Company E, 2nd Engineer, 2nd Infantry, indicated that his company was stationed at Camp Ethan Allen and Agent Orange was regularly sprayed by personnel under his command around the camp perimeters.  He has also observed vehicles from the 17th Artillery on many occasions near Camp Ethan Allen at a vehicle wash point across the road.  He also indicated that a small river that ran through areas regularly defoliated flowed south to Camp McIntyre.  

He further stated that he knew that Agent Orange was sprayed around the perimeter of Camp McIntyre.  He also observed that numerous vehicles from the 17th Artillery Company crossed a bridge going to and from the hostile fire zone and along the barrier fence.  

The statement also referred to and included a copy of another March 2008 statement from J.M., who reported that it was "conventional knowledge" that all access roads leading to the DMZ barrier fence were sprayed with Agent Orange.  The statement also referred to and included copies of statements from S.W. who was a member of the 2nd Infantry Division Chemical Company, which was responsible for spraying herbicides in Korea.  He essentially outlined the use of herbicides in and around the DMZ.     

The record does not document that the Veteran served in a unit that operated in or near the Korean DMZ.  Military service is; however, to be determined based on all relevant evidence, with due application of the duty to assist, and the statutory and regulatory requirements to consider "all information and lay ... evidence of record." 38 U.S.C. § 5107(b); see also 38 C.F.R. § 3.102.  Capellan v. Peake, 539 F.3d 1373, 1382 (Fed. Cir. 2008) (discussing 38 C.F.R. § 3.203 (2012)). 

The Veteran has provided very specific testimony as to the circumstances and locations of the duties that brought him within and along the DMZ.  He is competent to report that his duties took him to, or near, the DMZ, and his reports are consistent with the circumstances of his service as a field wireman in Korea.  Although service department records do not confirm his reports, they do not explicitly contradict his statements.  

There is no explicit evidence to contradict his reports.  Moreover, statements from fellow service members clearly indicated that trucks from the Veteran's unit were regularly seen near the DMZ and all the roads to the DMZ barrier fence were sprayed with Agent Orange.  Resolving reasonable doubt in his favor, the Board finds that the Veteran served in locations in Korea that would have entailed exposure to herbicides.

VA treatment records showed that the Veteran has been diagnosed with diabetes mellitus, type II, for which he currently takes oral medication.  Thus, his diabetes mellitus has manifested to a compensable degree.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2012) (providing a 10 percent rating for manageable by restricted diet only and a 20 percent rating for requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet).

As the Veteran was present in Korea during the relevant timeframe and under the relevant circumstances, he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  In addition, he has been shown to have diabetes mellitus, type II, to a compensable degree, and VA has found that there is a link between herbicide exposure and diabetes mellitus, type II.  As such, service connection for diabetes mellitus, is granted.  38 U.S.C.A.  §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).


ORDER

Service connection for diabetes mellitus, type II, is granted.


REMAND

After the Board hearing, the Veteran submitted additional evidence in September 2012, including a Social Security Administration (SSA) decision and some medical records.  However, it is unclear whether all of the SSA records have been associated with the record.  Thus, the RO should obtain the administrative decisions pertaining to the Veteran's claim and any underlying medical records from the SSA.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

With respect to the claims for bilateral hearing and tinnitus, the Veteran was afforded a VA examination in March 2008.  The examiner opined that the Veteran's hearing loss and tinnitus were not caused by or a result of military noise exposure because the Veteran's hearing was within normal limits at discharge.  The Veteran's representative has asserted that this examination is insufficient because the examiner did not provide a rationale with respect to the hearing loss except to say that hearing was within normal limits at discharge or provide any rationale with respect to the Veteran's tinnitus.  

Service connection is possible for disability first identified after service when all the evidence supports service connection.  38 C.F.R. § 3.303(d) (2012).  Hence, an explanation would be needed as to why the normal findings at service discharge meant the current symptoms could not be related to service.

Moreover, the Board also observes that the examiner failed to address the Veteran's assertions of pertinent symptomatology since service.  Given the lack of detailed rationale, the Board finds that the Veteran should be afforded another VA examination to determine the etiology of his hearing loss and tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).   

With respect to the issue of entitlement to service connection for an acquired psychiatric disability, including PTSD and depression, the Veteran has not been afforded a VA examination.  Importantly, in his report of medical history prior to discharge, the Veteran reported depression, excessive worry and nervous trouble.  The physician's notes indicated that the Veteran had mild symptoms occasionally while in service.  

Subsequently, a January 1975 VA examination noted that the Veteran was treated with medication for "nerves."  VA treatment records show that in approximately April 2009, the Veteran sought initial treatment for psychiatric symptoms.  The assessment was rule out PTSD.  Subsequently, he was diagnosed as having major depression, recurrent.  He also reported being involved in some hostilities in Korea. 

In February 2010, he reported to another psychologist that he had to stay in a foxhole with a North Korean soldier all night to stay out of the line of fire.  The assessment again included rule out PTSD.  However, in April 2010, the same VA psychologist diagnosed PTSD, but it was unclear whether this diagnosis was based on in-service stressor incidents.  Significantly, subsequent treatment records appear to indicate that the Veteran had service in Vietnam during the war.     

Nevertheless, in a July 2012 record, the Veteran informed the examiner that his PTSD experiences were not due to service in Vietnam, but rather Korea.  The assessment was PTSD, generalized anxiety disorder and adjustment disorder with depressed mood.  In an August 2012 letter, the examiner indicated that the Veteran's PTSD symptoms appeared to be related to his military service, per his subjective reports.  

In the instant case, the Veteran has never claimed nor does the evidence show that he engaged in combat.  However, during the course of the appeal, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.
38 C.F.R. § 3.304(f)(3).

Although the Veteran has been given a diagnosis of PTSD by a VA psychologist, it is unclear whether this diagnosis was based on the Veteran's fear of hostile military or terrorist activity consistent with his service in Korea.  Importantly, when the initial diagnosis was made by the VA psychologist, it appears that there was some confusion about the Veteran serving in Vietnam, which is not the case.  Moreover, in the August 2012 letter, that same examiner indicated that the Veteran's PTSD symptoms were related to service per the Veteran's subjective reports.  In other words, the examiner did not clearly relate the PTSD diagnosis to a fear of hostile military or terrorist activity due to his service in Korea. 

Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction (AOJ) should contact the Social Security Administration and obtain copies of all administrative decisions (with associated medical records) pertaining to any claim for disability benefits by the Veteran.

2.  Thereafter, the Veteran should be scheduled for a VA audiological examination with a licensed audiologist to determine whether current hearing loss or tinnitus is related to service, including in-service noise exposure.   The claims file must be made available to the examiner for review.  

After examining the Veteran and reviewing the claims file, the examiner should opine whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current hearing loss and/or tinnitus is a result of noise exposure trauma during service.  

The examiner should acknowledge the in-service noise exposure related to the Veteran's service with an artillery unit and his report of ongoing symptoms since service.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of in-service symptoms and symptoms since service. 

The absence of supporting treatment records is not a sufficient reason, by itself, for rejecting the Veteran's reports. 

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide reasons why this is so, and whether there is additional evidence that would permit the necessary opinion to be provided.  

3.  Thereafter, the Veteran should be afforded a VA psychiatric examination with a VA psychiatrist or psychologist to determine the nature, extent and etiology of any currently manifested psychiatric disability.  The claims file must be made available to the examiner for review.  

After examining the Veteran and reviewing the claims file, the examiner should clearly delineate all acquired psychiatric disabilities.  If a diagnosis of PTSD is made, the examiner should determine whether or not the Veteran's PTSD is related to the Veteran's fear of hostile military or terrorist activity consistent with his service in Korea.  

The examiner should opine whether it at least as likely as not (a 50 percent or higher degree of probability) that any current acquired psychiatric disability had its onset during service or is otherwise related to an in-service disease, or injury (including a stressor).  
 
The examiner should provide reasons for the opinions that take into account the Veteran's reports of in-service symptoms and symptoms since service.  

The examiner should specifically address the history of depression, excessive worry and nervous trouble reported at discharge.  

The absence of supporting treatment records is not a sufficient reason, by itself, for rejecting the Veteran's reports. 

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide reasons why this is so, and whether there is additional evidence that would permit the necessary opinion to be provided.  

4.  The AOJ should review the examination reports to ensure that the above questions have been answered with an adequate rationale furnished.  Appropriate action should be taken to remedy any deficiencies in the examination reports.  

5.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be issued.  Thereafter, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


